 


109 HR 6333 IH: Civilian Service Recognition Act of 2006
U.S. House of Representatives
2006-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6333 
IN THE HOUSE OF REPRESENTATIVES 
 
November 15, 2006 
Mr. Pearce introduced the following bill; which was referred to the Committee on Government Reform 
 
A BILL 
To authorize the presentation of flags at the funerals of civilian Federal employees engaged in the support of military operations who have died in combat zones in the course of their duties. 
 
 
1.Short titleThis Act may be cited as the Civilian Service Recognition Act of 2006. 
2.FindingsCongress finds the following: 
(1)Many Americans are unaware that there are thousands of civilian Federal employees serving the Nation in the dangerous theaters of war in both Iraq and Afghanistan, and elsewhere, in the Global War on Terror. 
(2)These employees voluntarily risk their lives to serve the Nation overseas and support the cause of freedom. 
(3)The patriotism of these employees does not begin or end in a uniform, but flows from the shining example of many of the Nation’s founding fathers, who, while not serving in the military, sacrificed everything for the sake of liberty. 
(4)In light of the new and unconventional warfare that characterizes the Global War on Terror, it is no surprise that thousands of these employees endure danger and injury, and tragically death, while serving beside the Nation’s troops. 
(5)These brave employees serve the Nation openly and clandestinely, contributing to the cause of freedom and democracy in Iraq and Afghanistan and preserving the security of the United States. 
(6)The dedication and service of these employees exemplify the giving nature of the United States, as well as the resolve of the Nation, to spread democracy, freedom, and peace throughout the world. 
(7)These valiant employees, who have lived and died beside the Nation’s troops in war zones in the support of freedom, should be honored with a presentation of a flag from a Nation grateful for their service. 
3.Flag ceremony for civilian Federal employees who die in combat zones 
(a)In generalSubject to the requirements of this section, the head of an executive agency shall furnish, upon receipt of a request under subsection (b), a flag of the United States to drape the casket of an individual who— 
(1)was an employee of the agency engaged in the performance of one or more functions in support of military operations; 
(2)was located or stationed in a combat zone while so engaged in the course of the individual’s employment; and 
(3)died while physically present in the combat zone during the period in which the individual was so engaged. 
(b)Request for flagsThe head of an executive agency shall furnish a flag for a deceased individual under subsection (a) upon the request of— 
(1)the deceased individual’s next of kin; or 
(2)a close friend or associate of the deceased individual if no request is made for the flag by the next of kin.  
(c)Presentation of flagAfter the burial of an individual described in subsection (a), the head of an executive agency shall present a flag furnished under subsection (a) to an individual making a request under subsection (b).  
(d)Manner of ceremonyA flag shall be furnished and presented under this section in the same manner as a flag furnished and presented on behalf of a member of the Armed Services dying in active duty. 
(e)Limitation on flags providedIf a flag furnished under subsection (a) is given to an individual described in subsection (b)(2), no flag shall be given to any other person on account of the death of such individual. 
(f)Classified informationThe head of an executive agency may disclose information necessary to show that the deceased individual is an individual described in subsection (a) to the extent that such information is not classified and to the extent that such disclosure does not endanger the national security of the United States.  
4.Employee notification of flag ceremony benefitThe head of an executive agency shall notify employees of the agency who are located or stationed in a combat zone for purposes of the performance of one or more functions in support of military operations of the flag ceremony benefit provided for under section 3. 
5.DefinitionsIn this Act, the following definitions apply: 
(1)Combat zoneThe term combat zone means an area in which a member of the uniformed service on duty in such area may qualify for special pay under section 310 of title 37, United States Code. 
(2)EmployeeThe term employee has the meaning given that term in section 2105 of title 5, United States Code, and includes employees of and donors of volunteer services to temporary organizations under section 3161 of such title. 
(3)Executive agencyThe term executive agency has the meaning given the term Executive agency in section 501 of title 5, United States Code. 
 
